Citation Nr: 1503011	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for Methicillin-resistant Staphylococcus aureus (MRSA), manifested by a left buttocks abscess.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to April 2008.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In his January 2010 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A hearing was scheduled in December 2014.  However, a review of the Veterans Appeals Control and Locator System (VACOLS) reveals that the Veteran cancelled his hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in VBMS or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his in-service noise exposure.  

2.  Resolving all doubt in the Veteran's favor, MRSA, manifested by a recurrent left buttock abscess, is etiologically related to his in-service infection.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for MRSA, manifested by a left buttock abscess, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for tinnitus and MRSA herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to these claims.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Tinnitus

The Veteran contends that he began experiencing ringing in his ears during service, which has continued intermittently to the present.  He reported military noise exposure due to small arms, aircraft engines, and heavy equipment.  The Veteran's DD 214 noted his receipt of a Combat Action Medal, indicating he was in combat while in service.  In this regard, provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The United States Court of Appeals for the Federal Circuit has further held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Thus, the Board acknowledges that the Veteran experienced in-service noise exposure and incurred tinnitus during service.  

The Veteran retired from the military in April 2008 and, at a May 2008 VA examination, tinnitus was noted bilaterally.  Additionally, a June 2008 VA audiological examination noted that the Veteran had constant tinnitus for over two years.  In his November 2008 notice of disagreement, the Veteran noted that he had episodic ringing in his ears for the last five to seven years.  He reported that the ringing "comes and goes," and noted that he did not report it during a May 2003 in-service physical because he was not having ringing in his ears on that day.  Private treatment records from the Pain Management Center documented ringing in the ears on several visits, to include in December 2009.  

A May 2010 VA audiological examination further reported constant tinnitus which the Veteran had experienced for over four years.  The examiner opined that it was not at least as likely as not that the Veteran's current tinnitus was related to his military service.  This was because the examiner noted the Veteran had hearing within normal limits at separation from service.  

Based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record supports a finding that the Veteran was exposed to significant noise during his military service.  Although the May 2010 examiner found that the Veteran's tinnitus was not related to service, the only rationale provided was that the Veteran's hearing was normal at separation from service.  However, VA and private medical records as well as the Veteran's statements clearly show that the Veteran has consistently reported ringing in his ears that began during his military service, which is consistent with in-service incurrence presumed as a result of his combat service.  Furthermore, there was no indication that tinnitus was addressed during his separation examination.  The examiner's opinion was based on audiological testing of puretone thresholds, which would not necessarily reflect tinnitus.  Thus, the VA examiner's rationale appears inconsistent with the remainder of the evidence of record, is based on an inadequate rationale, and, thus, is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, in statements of records, the Veteran reported that his tinnitus began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility.  

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus and his in-service noise exposure.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

MRSA

In his November 2008 notice of disagreement, the Veteran reported that he experienced chronic MRSA which began in service.  In this regard, the Veteran's service treatment records dated May 2007 indicated a lump on his left buttocks and that he was referred for surgery.  Private treatment records from St. Tammany Medical Hospital dated June 2007 noted a history of incision and drainage of an anal abscess and that staphylococcus was found.  Thus, the Board finds the Veteran had MRSA in service.  

A May 2008 VA examination noted that the Veteran had surgery in 2007 to excise an abscess from his buttocks.  VA treatment records dated September 2008 documented the incision and drainage of an abscess on the left buttock.  The Veteran reported a history of abscesses in the same location and that he had been told it was MRSA.  It was noted that the Veteran had an abscess excised surgically while in the military approximately one year prior.  A follow up note that same month indicated that the Veteran was found to have staph infection and was prescribed antibiotics.  In October 2008, the Veteran was seen again for a relapse of symptoms following the resolution of the abscess from the previous month.  The Veteran reported tenderness, pain and swelling in the same site.  He was restarted on antibiotics.  

In April 2010, VA treatment records noted a relapse of abscess and MRSA.  In June 2010, the Veteran was treated for a pilonidal cyst of the left buttock with recurrent infection.  In July 2010, VA treatment records noted recurrent coccygeal abscesses since service.  Impression at that time was successfully treated coccygeal infection.  

The Board finds that the Veteran has a current disability for the purposes of establishing service connection.  In this regard, the United States Court of Appeals for Veterans Claims has held that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, while the evidence of record does not show that the Veteran currently has any symptoms of MRSA, it does indicate that the Veteran has experienced such symptoms while his current claim has been pending.  

The remaining question is whether is a nexus between the Veteran's current MRSA and his military service.  After careful review of the Veteran's claims file, the Board finds that the evidence of record supports such a nexus.  In this regard, the evidence of record shows that the Veteran had a surgical procedure due to a left buttock abscess and was found to have MRSA in service.  Following service, the Veteran experienced an abscess and infections in the same site.  This was noted in the Veteran's VA treatment records on multiple occasions, beginning a year after the Veteran separated from service and was noted multiple times thereafter.  Thus, the Veteran's symptoms were continuous since service.  Furthermore, there is no negative medical evidence indicating that the Veteran's post-service abscesses and staph infections were not related to that which he experienced in service.  Thus, the evidence of record supports a finding that the Veteran experienced recurrent episodes of MRSA-related abscesses on the same site, beginning in service and continuing thereafter.  Resolving any doubt in the Veteran's favor, the evidence is sufficient to establish a nexus.  

On these facts, given the totality of the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for MRSA is warranted.  



ORDER

Service connection for tinnitus is granted.  

Service connection for MRSA is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


